Egan, J.
We are satisfied Olmstead occupied toward Lewis no other relation than contractor. The contract was not recorded. The chief contractor, not having recorded, has no privilege, and the under-workmen and material-men can have none when the contractor with whom they dealt has none. Bohn v. Pagand, 26 Ann. 221. Art. 2772, par. 6, gives the creditor the same privilege as the contractor, to whose rights he has been subrogated, to the extent of any balance due the contractor. This, however affects the question of privilege only, and not the rights resulting from the parties having furnished Lewis their attested accounts against Olmstead. Lewis’ good faith is not impugned and the balance he owes on the contract is fixed at $1,740. It is, however, insisted that he anticipated payments. No payments were made by him after the attested accounts were filed with him, and it is of no concern to the claimants if Lewis did anticipate any payment which had fallen due before they delivered to him their attested accounts. 3 A. 504. J. H. Breen alone delivered to Lewis his attested account before the maturity of the last instalment, and is therefore entitled to be paid in full, with interest from that maturity. Nothing can be presumed in a case of this kind where the claims of parties rest upon strict law. All others, save Breen only, have failed to prove the delivery to Lewis of their attested accounts. After maturity, Lewis might have paid attested accounts as they were presented to him, and he would have been protected in it.

Judgment reversed, ancl fund distributed in accordance icith the opinion.